        Case 1:21-cv-01274-SAG Document 8-1 Filed 09/09/21 Page 1 of 15



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT COURT OF MARYLAND
                               (Northern Division)

LORIANN LUDWIG,                            *

       Plaintiff,                          *

       v.                                  *     Civil Action No. 1:21-cv-01274-SAG

RAYMOND G. STRUBIN, individually, *
and in his official capacity
                                  *
       Defendant.
                                  *
*       *      *       *     * *  *               *      *      *       *      *      *

             MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
            OR, IN THE ALTERNATIVE, FOR SUMMARY JUDGMENT

       Defendant, Raymond G. Strubin, individually and in his official capacity as a circuit

court judge, by his undersigned counsel, moves to dismiss the complaint or, in the

alternative, for summary judgment, and in support submits this memorandum of law.

                                   INTRODUCTION

       Plaintiff, Loriann Ludwig, brings a five-count complaint against Defendant arising

out of her employment with the Circuit Court for Garrett County, Maryland. She alleges

that prior to her employment with the court the parties had a consensual romantic

relationship that later turned into “quid pro quo” harassment and non-consensual sex. Ms.

Ludwig brings three tort claims against Defendant individually—battery (Count I), false

imprisonment (Count II), and intentional infliction of emotional distress (Count III)—and

two 42 U.S.C. § 1983 civil rights claims against Defendant in his official capacity alleging

discrimination based on sex and sexual harassment (Count IV) and hostile work
        Case 1:21-cv-01274-SAG Document 8-1 Filed 09/09/21 Page 2 of 15



environment based on sex (Count V) in violation of her equal protection rights under the

Fourteenth Amendment.

       Ms. Ludwig lacks standing to bring these claims. When she filed for bankruptcy in

late 2020, Ms. Ludwig failed to disclose any of her then-existing alleged claims against

Defendant, which she now brings in this action, in her bankruptcy schedules. Because

these unscheduled claims against Defendant were neither administered nor abandoned,

they remain the property of the bankruptcy trustee and Ms. Ludwig lacks standing to bring

them here. Moreover, Ms. Ludwig is bound by her prior inconsistent statements made in

her bankruptcy proceeding and is judicially estopped from bringing this action.

       Counts IV and V are not viable as a matter of law. Eleventh Amendment immunity

bars all 42 U.S.C. § 1983 official capacity claims for money damages against Defendant.

                               FACTUAL BACKGROUND

       THE PARTIES’ ALLEGED RELATIONSHIP AND MS. LUDWIG’S EMPLOYMENT.

       The complaint alleges that Ms. Ludwig and Defendant commenced a romantic

relationship in 2009, prior to Defendant’s appointment as judge in 2014. (ECF No. 1,

Compl. at ¶ 42-44.) Defendant allegedly arranged for Ms. Ludwig to obtain employment

with the circuit court despite her lack of qualifications. (Id. at ¶¶ 45-52.)

       In 2015, after an alleged six-year consensual but secret romantic relationship, Ms.

Ludwig allegedly attempted to end the relationship, but Defendant allegedly told her he

would fire her. (Id. at ¶ 53.) Ms. Ludwig alleges she continued the consensual sexual

relationship with Defendant to maintain her job and health insurance. (Id. at ¶¶ 54, 61-62.)



                                              2
       Case 1:21-cv-01274-SAG Document 8-1 Filed 09/09/21 Page 3 of 15



       The ALLEGED APRIL 29, 2019 SEXUAL ENCOUNTER AT WORK.

       According to Ms. Ludwig, on her birthday (April 29, 2019) and during work hours,

Defendant communicated that he wanted to have sex with Ms. Ludwig, and she purportedly

went to his chambers and said she “would not be having sex with him” at that time. (Id. at

¶¶ 69-70.) Ms. Ludwig claims that Defendant would not allow her to leave his chambers

and forced her to have sex with him, without her consent, during work hours. (Id. at ¶ 70.)

Ms. Ludwig claims that she instantly resigned by leaving work and never returning. (Id.

at ¶ 71.) Ms. Ludwig alleges that she then began treatment for her ongoing, year-long, and

extensive alcoholism/substance abuse. (See id. at ¶¶ 72-73.)

       MS. LUDWIG FILED A CHARGE OF DISCRIMINATION WITH THE EEOC.

       On October 24, 2019, Ms. Ludwig filed a charge of discrimination against the

“Circuit Court for Garrett County” and the “Board of County Commissioners of Garrett

County” with the EEOC/MCCR alleging sex discrimination and retaliation. Exhibit 2

(Exhibit 1 omitted to conform to ECF Numbering). The charge contained no allegations

regarding the now alleged April 29, 2019 sexual incident. Id. Nor was the charge amended

to include them. On April 9, 2021, the EEOC issued a right to sue notice. Exhibit 3.

       THE INSTANT SUIT.

       On May 24, 2021, Ms. Ludwig filed suit asserting five causes of action: three counts

of intentional torts against Defendant individually—battery, false imprisonment, and

intentional infliction of emotional distress—and two 1983 claims against Defendant in his

official capacity—sex discrimination and sexual harassment (Count IV) and hostile work

environment (Count V) in violation of the equal protection clause. (Id. at ¶¶ 82-115.)

                                            3
           Case 1:21-cv-01274-SAG Document 8-1 Filed 09/09/21 Page 4 of 15



       MS. LUDWIG’S 2020 DISCHARGE IN BANKRUPTCY.

       On September 9, 2020, Ms. Ludwig filed a Chapter 7 bankruptcy petition. Exhibit

4.1 The Petition identifies $46,701.15 in assets and $129,481.10 in liabilities. Id. at 8.

       On Schedule A Ms. Ludwig reported a “Claim for wrongful termination” initially

valued at $0. Id. at 14, ¶ 33. In the Statement of Financial Affairs (Form 107), Ms. Ludwig

disclosed that she was a party to an administrative charge pending before the Maryland

Commission on Civil Rights/Equal Employment Opportunity Commission against the

“Board of County Commissioners of Garrett County.” Id. at 39, ¶ 9. On November 13,

2020, after the meeting of creditors, Ms. Ludwig amended her schedules valuing the

“Claim for wrongful termination” at $50,000 in Schedule A/B, Exhibit 5 at 7, ¶ 33, and

seeking an exemption in the amount of $50,000 for the wrongful termination claim citing

§ 11-816 of the Criminal Procedure Article, Maryland Annotated Code, in Schedule C.

Exhibit 5 at 12.2

       Ms. Ludwig signed an Amended Declaration declaring “under penalty of perjury”

that she read her amended bankruptcy filing identifying that her “Claim for wrongful




       1
          This Court may take judicial notice of public records such as the records of a
plaintiff’s bankruptcy proceedings. Musari v. Loans, No. PWG-15-3028, 2016 WL
4124227, at *4 (D. Md. Aug. 3, 2016).
       2
         Criminal Procedure Article § 11-816(b) exempts “an award [made] under this
subtitle” from execution or attachment. A victim of a crime may submit a claim to the
Criminal Injuries Compensation Board, Md. Code Ann., Crim. Proc. § 11-809, and receive
an award ordered by the Board and payable from the Criminal Injuries Compensation Fund,
Md. Code Ann., Crim. Proc. § 11-819.
                                              4
        Case 1:21-cv-01274-SAG Document 8-1 Filed 09/09/21 Page 5 of 15



termination” was valued at $50,000 and that the amended filing was “true and correct to

the best of [her] information and belief.” Id. at 13.

       Ms. Ludwig received an Order of Discharge on December 29, 2020. Exhibit 6.

                                       ARGUMENT

I.     STANDARD OF REVIEW.

       When a defendant moves to dismiss a claim for lack of standing, courts address the

motion under Rule 12(b)(1) of the Federal Rules of Civil Procedure. See Taubman Realty

Group Ltd. Partnership v. Mineta, 420 F.3d 475 (4th Cir. 2003). A motion to dismiss for

lack of subject matter jurisdiction challenges a court’s authority to hear the matter brought

by a complaint, Davis v. Thompson, 367 F. Supp. 2d 792, 799 (D. Md. 2005), and may

proceed either as a facial challenge, asserting that the allegations in the complaint are

insufficient to establish subject matter jurisdiction, or a factual challenge, asserting “that

the jurisdictional allegations of the complaint [are] not true,” Kerns v. United States, 585

F.3d 187, 192 (4th Cir. 2009) (citation omitted).        A plaintiff carries the burden of

establishing subject matter jurisdiction. Lovern v. Edwards, 190 F.3d 648, 654 (4th Cir.

1999). When a defendant asserts that facts outside of the complaint deprive the court of

jurisdiction, the Court “may consider evidence outside the pleadings without converting

the proceeding to one for summary judgment.” Velasco v. Gov’t of Indonesia, 370 F.3d

392, 398 (4th Cir. 2004).

       The Fourth Circuit has not determined conclusively whether a motion urging

dismissal based on Eleventh Amendment immunity is analyzed under Rule 12(b)(1) or

Rule 12(b)(6). See Andrews v. Daw, 201 F.3d 521, 525 n. 2 (4th Cir. 2000) (“Our cases

                                              5
        Case 1:21-cv-01274-SAG Document 8-1 Filed 09/09/21 Page 6 of 15



have been unclear on whether a dismissal on Eleventh Amendment immunity grounds is a

dismissal for failure to state a claim under Rule 12(b)(6) or a dismissal for lack of subject

matter jurisdiction under Rule 12(b)(1).”). Recognizing that “Eleventh Amendment

immunity is not a ‘true limit’ on this Court’s subject matter jurisdiction” this Court has

nonetheless analyzed the issue under Rule 12(b)(1) “because it ultimately challenges this

Court’s ability to exercise its Article III power.” Beckham v. Nat’l R.R. Passenger

Corp., 569 F.Supp.2d 542, 547 (D. Md. 2008) (internal citations omitted)).

       To survive a motion to dismiss for failure to state a claim on which relief can be

granted under Rule 12(b)(6), “a complaint must contain sufficient factual matter, accepted

as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Although

the Court is required to “take the facts in the light most favorable to the plaintiff,” the Court

“need not accept legal conclusions couched as facts.” Wag More Dogs, LLC v. Cozart,

680 F.3d 359, 365 (4th Cir. 2012) (internal quotation marks omitted).

       “[I]n determining whether to dismiss the complaint,” the Court may consider

documents attached to the motion to dismiss that are “integral to and explicitly relied on in

the complaint,” American Chiropractic v. Trigon Healthcare, 367 F.3d 212, 234 (4th Cir.

2004) and “[w]hen the bare allegations of the complaint conflict with” those “exhibits or

other documents,” “the exhibits or documents prevail.” Fare Deals Ltd. v. World Choice

Travel.com, Inc., 180 F. Supp. 2d 678, 683 (D. Md. 2001) (citing Fayetteville Investors v.

Commercial Builders, Inc., 936 F.2d 1462, 1465 (4th Cir. 1991)).



                                               6
        Case 1:21-cv-01274-SAG Document 8-1 Filed 09/09/21 Page 7 of 15



II.    MS. LUDWIG LACKS STANDING TO BRING THIS ACTION.

       A.     Unscheduled property, including causes of action and claims,
              remain with the bankruptcy estate upon discharge.

       Upon filing her petition for bankruptcy, all of Ms. Ludwig’s “legal or equitable

[property] interests” became part of the bankruptcy estate, 11 U.S.C. § 541(a)(1), including

any interest in “causes of action that arose out of events occurring prior to the filing of the

bankruptcy petition,” Wilson v. Dollar Gen. Corp., 717 F.3d 337, 342 (4th Cir. 2013). That

is because “[p]roperty of the estate includes all of the debtor’s interests in any cause of

action that has accrued prior to the bankruptcy petition.” Miller v. Pac. Shore Funding,

287 B.R. 47, 50 (D. Md. 2002) (citation omitted) (emphasis in original). Bankruptcy law

requires a debtor to disclose those interests by filing a “schedule of assets” in the initial

petition consistent with the two goals underpinning the bankruptcy laws—effecting a fresh

start for the debtor and ensuring equal treatment of the creditors. 11 U.S.C. § 521(a)(1).

       Scheduled assets may be administered or abandoned by the bankruptcy trustee or

exempted. 11 U.S.C. 522(b)(3)(A). To be exempt, property must be: (i) listed as a claimed

exemption on the schedule of property; (ii) not subject to a successful objection by the

trustee; and (iii) authorized by statute. 11 U.S.C. 522(l). Property in the bankruptcy estate

may be abandoned: (1) by the trustee after notice and hearing; (2) by court order after notice

and hearing; or (3) by operation of law if the property listed in the schedules has not been

administered when the bankruptcy case closes. 11 U.S.C. § 554(a)-(c).

       But a pre-bankruptcy asset that is unscheduled (i.e., not identified by the debtor), is

neither administered, exempted, nor abandoned. “[P]roperty of the estate that is not


                                              7
        Case 1:21-cv-01274-SAG Document 8-1 Filed 09/09/21 Page 8 of 15



abandoned . . . and that is not administered in the case remains property of the estate.” 11

U.S.C. § 554(d). For that reason, “[i]f the debtor’s schedule does not disclose a cause of

action that accrued pre-petition, that cause of action remains the property of the estate after

the bankruptcy case is closed.” Nicholas v. Green Tree Servicing, LLC, 173 F. Supp. 3d

250, 255 (D. Md. 2016) (citation omitted).

       B.     Ms. Ludwig did not schedule any of her instant causes of action.

       Official Form 106A/B (Schedule A/B) requires a debtor to list all “Claims against

third parties, whether or not you have filed a lawsuit or made a demand for payment” and

all “Other contingent and unliquidated claims of every nature.” Exhibit 4 at 14, ¶¶ 33, 34.

Ms. Ludwig identified a “Claim for wrongful termination” valued at $50,000 for which she

sought exemption under Criminal Procedure Article § 11-816—which exempts an award

made by the Criminal Injuries Compensation Board from attachment or execution. Exhibit

5 at 12. She did not list any causes of action or claims against Defendant in her schedules,

nor did she amend her Schedule A/B to include any claims against Defendant as potential

assets—much less the instant intentional torts and constitutional civil rights claims.

       All the operative facts allegedly giving rise to the five instant causes of action

occurred on or before April 29, 2019, when Ms. Ludwig alleged she last reported to work.

See e.g., Borlo v. Navy Fed. Credit Union, 458 B.R. 228, 233 (D. Md. 2011) (finding

negligence claim accrued before the filing of debtor’s bankruptcy case). Because all the

causes of action brought in the complaint “arose out of events occurring prior to the filing

of the bankruptcy petition” in September 2020, those causes of action are property of the

bankruptcy estate. Wilson, 717 F.3d at 342.

                                              8
       Case 1:21-cv-01274-SAG Document 8-1 Filed 09/09/21 Page 9 of 15



       C.     The claims brought in the complaint are not exempted under
              Criminal Procedure Article § 11-816 and remain in the estate.

       Ms. Ludwig scheduled a claim for wrongful termination—a claim which lies against

her employer. She cannot bring three intentional tort and two equal protection civil rights

claims against Defendant—who was not her employer—based on the claimed exemption.

See Exhibit 4 at 12. Criminal Procedure Article § 11-816 exempts an award made by the

Criminal Injuries Compensation Board, and thus, functions as the state equivalent to 11

U.S.C. § 522(d)(11)(A)—“an award under a crime victim’s reparation law.” The Maryland

General Assembly enacted the Criminal Injuries Compensation Act in 1968 “for the

purpose of enabling innocent victims of certain crimes to receive State-funded

compensation for physical injury sustained by them as a result of the crime.” Opert v.

Crim. Injuries Comp. Bd., 403 Md. 587, 590 (2008) (citation omitted).

       But the claims advanced in the complaint are not brought under Criminal Procedure

Article § 11-816 nor made to the Criminal Injuries Compensation Board—a state

administrative agency subject to the Maryland Administrative Procedure Act and whose

decisions are subject to judicial review. Md. Code Ann., Crim. Proc. § 11-815. Instead,

the complaint brings three intentional tort claims and two equal protection civil rights

claims against Defendant seeking money damages. Criminal Procedure Article § 11-816

exempts an “award” by the Board, not a cause of action in tort against a defendant. Here,

the complaint neither alleges that Ms. Ludwig filed a claim nor received an award from the

Board. The exemption for a “Claim for wrongful discharge” does not apply to the instant

claims and these non-exempted unscheduled claims remain with the bankruptcy estate.


                                            9
       Case 1:21-cv-01274-SAG Document 8-1 Filed 09/09/21 Page 10 of 15



       D.     Ms. Ludwig lacks standing to bring her causes of action and the
              trustee is the real party in interest.

       After discharge, property that is neither abandoned nor administered—such as

omitted claims, cause of actions and unscheduled property—remains property of the

bankruptcy estate. 11 U.S.C. § 554(d). To effectuate the purpose of Chapter 7 and

consistent with Rule 17’s real-party-in-interest requirement, only the trustee possesses

“standing on behalf of the estate to bring a pre-petition claim.” Wilson, 717 F.3d at 343.

For this reason, “[i]f a cause of action is part of the estate of the bankrupt then the trustee

alone has standing to bring that claim.” Nat’l Am. Ins. Co. v. Ruppert Landscaping

Co., 187 F.3d 439, 441 (4th Cir. 1999) (citation omitted); Capital Source Fin., LLC v.

Delco Oil, Inc., 625 F. Supp. 2d 304, 310 (D. Md. 2007). Until the trustee abandons the

cause of action “no one else has standing to pursue it.” See Ruppert, 187 F.3d at 441.

       Ms. Ludwig failed to identify any claims against Defendant in her schedules and

these claims remain the property of the bankruptcy estate. As such, only the trustee may

pursue these claims, and Ms. Ludwig’s complaint should be dismissed for lack of standing.

See Lewis v. Antwerpen Hyundai of Clarksville, No. CV RDB-18-1393, 2018 WL 5809708,

at *4 (D. Md. Nov. 5, 2018) (debtor failed to identify claims and lacked standing).

III.   BECAUSE MS. LUDWIG FAILED TO DISCLOSE IN HER BANKRUPTCY ANY OF THE
       CLAIMS SHE NOW ADVANCES, JUDICIAL ESTOPPEL PRECLUDES THEM.

       A.     Judicial estoppel may bar a claim where the debtor failed to
              disclose the claim to the bankruptcy court or has taken another
              inconsistent position.

       Judicial estoppel protects the integrity of the court by “prohibiting parties from

deliberately changing positions according to the exigencies of the moment.” New

                                              10
       Case 1:21-cv-01274-SAG Document 8-1 Filed 09/09/21 Page 11 of 15



Hampshire v. Maine, 532 U.S. 742, 750 (2001) (quotations omitted). In applying equitable

estoppel, courts consider: (1) “whether the party’s later position was clearly inconsistent

with its earlier position”; (2) “whether the party has succeeded in persuading a court to

accept that party’s earlier position, so that judicial acceptance of an inconsistent position

in a later proceeding would create ‘the perception that either the first or the second court

was misled’”; and (3) “whether the party seeking to assert an inconsistent position would

derive an unfair advantage or impose an unfair detriment on the opposing party.” Id. at

750-51 (citations omitted). Judicial estoppel applies when “the party who is alleged to be

estopped intentionally misled the court to gain unfair advantage.” John S. Clark Co. v.

Faggert & Frieden, P.C., 65 F.3d 26, 29 (4th Cir. 1995) (quotation omitted). Courts have

barred Chapter 7 debtors from advancing claims omitted from their bankruptcy schedules.

See e.g., Calafiore v. Werner Ents., Inc., 418 F. Supp. 2d 795, 797 (D. Md. 2006);

Robertson v. Flowers Baking Co. of Lynchburg, LLC, 2012 WL 830097, at *4 (W.D. Va.

Mar. 6, 2012), aff'd, 474 F. App’x 242 (4th Cir. 2012); Vanerheyden v. Peninsula Airport

Comm’n, 2012 WL 6760107, at *4-5 (E.D. Va. Sept. 27, 2012).

       B.     Ms. Ludwig’s failure to disclose in her bankruptcy any of the
              instant claims is inconsistent with her position in this court.

       Failing to disclose a potential claim as an asset is clearly inconsistent with the

subsequent prosecution of an action in pursuit of that claim. “A debtor’s failure to list a

claim in the mandatory bankruptcy filings is tantamount to a representation that no such

claim existed.” Stallings v. Hussmann Corp., 447 F.3d 1041, 1047 (8th Cir. 2006).




                                             11
       Case 1:21-cv-01274-SAG Document 8-1 Filed 09/09/21 Page 12 of 15



       Ms. Ludwig’s position in this court that she has five causes of action against

Defendant—three intentional torts and two constitutional equal protection civil rights

claims—is a factual assertion that is inconsistent with her previous position in the

bankruptcy court that she had no contingent or unliquidated claims against Defendant.

Casto v. American Union Boiler Co. of West Virginia, 2006 WL 660458, *3 (S.D. W.Va.

March 14, 2006) (“By omitting his existing claim and potential claims from his disclosures,

he averred to the bankruptcy court that no such claims existed.”).

       C.     Ms. Ludwig received a discharge from the bankruptcy court.

       In granting Ms. Ludwig a discharge on December 29, 2020, the bankruptcy court

accepted Ms. Ludwig’s representations regarding her assets—that she had no contingent

or unliquidated claims against Defendant—and treated the matter as a no asset case.

Exhibit 6. “The court and creditors rely on the nondisclosure of an asset as an implicit

denial (excluding assets de minimis) of the existence of the asset.”                   In re

USinternetworking, Inc., 310 B.R. 274, 282 (Bankr. D. Md. 2004).

       D.     Ms. Ludwig intentionally misled the court.

       A debtor always has a motive to conceal her assets because disclosure shifts assets

from the debtor to her creditors. But “the integrity of the bankruptcy system depends on

full and honest disclosure by debtors of all of their assets.” In re Coastal Plains, Inc., 179

F.3d 197, 205-06 (5th Cir. 1999). In assessing whether Ms. Ludwig’s failure to disclose

her claims “was intended to deceive” the court must consider the “specific facts and

circumstances” of this case. Martineau v. Wier, 934 F.3d 385, 394 (4th Cir. 2019) (citing

King v. Herbert J. Thomas Mem’l Hosp., 159 F.3d 192, 196 (4th Cir. 1998)).

                                             12
       Case 1:21-cv-01274-SAG Document 8-1 Filed 09/09/21 Page 13 of 15



       Ms. Ludwig was aware of the factual basis underpinning her intentional tort and

constitutional claims before she filed her September 9, 2020 bankruptcy petition. All the

operative facts are alleged to have occurred before that filing. See generally Martineau,

934 F.3d at 390. And yet, Ms. Ludwig did not include the facts underlying the alleged

April 29, 2019 unlawful detention and sexual battery in her EEOC charge. Nor did she

disclose any claim against Defendant arising out of those facts in her bankruptcy schedules.

       These facts and claims were omitted from the EEOC charge and bankruptcy

schedules even though Ms. Ludwig was represented before the EEOC and the bankruptcy

court by counsel. She had the benefit of legal advice in formulating and electing not to

amend her EEOC charge and in preparing and amending her bankruptcy schedules. That

Ms. Ludwig later amended her schedules to value the “Claim for wrongful termination” at

$50,000 and claim an exemption, yet she still failed to disclose any claims against

Defendant, is instructive. Exhibit 5 at 12. She declared “under penalty of perjury” that the

amended filing was “true and correct to the best of [her] information and belief.” Id. at 13.

She had a second opportunity to make a full disclosure but chose not to.

IV.    ELEVENTH AMENDMENT IMMUNITY BARS COUNTS IV AND V.

       The two claims brought against Defendant in his official capacity—two

constitutional equal protection claims (counts IV and V)—are barred by Eleventh

Amendment immunity. The State, its agencies and officials are not susceptible to suit in

federal court without a valid abrogation or waiver of the State’s sovereign immunity. Bd.

of Trustees of Univ. of Alabama v. Garrett, 531 U.S. 356, 363 (2001). Here there has been

neither Congressional abrogation of the states’ sovereign immunity for claims brought

                                             13
       Case 1:21-cv-01274-SAG Document 8-1 Filed 09/09/21 Page 14 of 15



under 42 U.S.C. § 1983, nor waiver by the State of Maryland of its Eleventh Amendment

immunity in federal court.

        “The ultimate guarantee of the Eleventh Amendment is that nonconsenting States

may not be sued by private individuals in federal court.” Kimel v. Florida Bd. of Regents,

528 U.S. 62, 72-73 (2000). “A State’s constitutional interest in immunity encompasses not

merely whether it may be sued, but where it may be sued.” Pennhurst State School &

Hospital v. Halderman, 465 U.S. 89, 99 (1984) (emphasis added). To override this

immunity “Congress must ‘mak[e] its intention to abrogate unmistakably clear in the

language of [a pertinent] statute.’” Coleman v. Court of Appeals of Maryland, 566 U.S.

30, 35 (2012) (citation omitted). But 42 U.S.C. § 1983 contains no language evidencing

such an intent. Nor has the State of Maryland enacted any statute waiving its Eleventh

Amendment immunity in federal court for claims brought under 42 U.S.C. § 1983. See

e.g., Pense v. Maryland Dep’t of Pub. Safety & Corr. Servs., 926 F.3d 97, 103 (4th Cir.

2019) (the state FEPA statute “does not constitute a consent to suit in federal court.”).

Thus, absent waiver or consent, the Eleventh Amendment bars all claims brought against

the State through the vehicle of a 42 U.S.C. § 1983 action.

       Because “a suit against a state official in his or her official capacity is not a suit

against the official but rather is a suit against the official’s office,” it is “no different from

a suit against the State itself.” Will v. Michigan Dept. of State Police, 491 U.S. 58, 71

(1989). For that reason, Eleventh Amendment immunity also bars suits brought against

state officers in their official capacities. See, e.g., Fauconier v. Clarke, 966 F.3d 265, 279–

80 (4th Cir. 2020) (upholding Eleventh Amendment dismissal of equal protection claims

                                               14
       Case 1:21-cv-01274-SAG Document 8-1 Filed 09/09/21 Page 15 of 15



for damages brought against Virginia corrections officials); In re Creative Goldsmiths of

Washington, D.C., Inc., Debtor, 119 F.3d 1140 (4th Cir. 1997) (treating Maryland State

Comptroller as equivalent to the State of Maryland and dismissing the action on Eleventh

Amendment grounds), cert. denied, 118 S. Ct. 1517 (1998).

       Defendant is a state constitutional officer and, therefore, Counts IV and V that are

brought against Defendant in his official capacity are barred by Eleventh Amendment

immunity. See Md. Const. art. IV, § 5.

                                     CONCLUSION

       For the above reasons, Defendant, Raymond G. Strubin, individually and in his

official capacity, respectfully requests that the complaint be dismissed with prejudice.

                                                        Respectfully submitted,

                                                        BRIAN E. FROSH
                                                        Attorney General of Maryland


                                                        /s/ Kevin M. Cox
                                                        KEVIN M. COX
                                                        Assistant Attorney General
                                                        Bar No. 29012
                                                        200 St. Paul Pl, 20th Floor
                                                        Baltimore, Maryland 21202
                                                        (410) 576-6576 (telephone)
                                                        kcox@oag.state.md.us

                                                        Attorneys for Defendant




                                            15
